Citation Nr: 0620715	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to special monthly pension by reason of the need 
for aid and attendance of another person or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, denying the veteran's claim for special 
monthly pension.  

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge in October 2005.  A transcript of that proceeding is of 
record.  


FINDINGS OF FACT

1.  The veteran's principal disabilities include major 
depression, peptic ulcer with gastritis, Osgood-Schlatter's 
disease of the knees, degenerative disc disease of the 
cervical spine, a low back disorder, dermatitis, a seizure 
disorder, and hypertension.

2.  The veteran's multiple nonservice-connected disabilities, 
as rated by the RO, combine to a 60 percent disability 
rating.

3.  The veteran has previously been found by the RO to be 
entitled to a permanent and total disability rating for 
pension purposes, and such a rating has remained continuously 
in effect since August 1999.

4.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; and is not a resident of a nursing home; there is a 
showing of incapacity requiring care or assistance of another 
on a regular basis in the activities of daily living and to 
protect him from the hazards or dangers incident to his daily 
environment.



CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance of another person 
have been met.  38 U.S.C.A. §§ 1502, 1521, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326, 3.351, 3.352(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2005).  The VCAA has been the 
subject of various holdings of Federal courts, including 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  However, as the disposition herein reached 
is favorable to the veteran to the extent indicated, the need 
to discuss VA's efforts to comply with the VCAA and its 
implementing regulations and jurisprudence is obviated.

Where an otherwise eligible veteran is in need of regular aid 
and attendance or is permanently housebound, an increased 
rate of pension is payable. 38 U.S.C.A. § 1521(d).  For 
pension purposes, a person shall be considered to be in need 
of regular aid and attendance if such person is (1) a patient 
in a nursing home or, (2) helpless or blind, or so nearly so 
helpless or blind as to need or require the regular aid and 
attendance of another person. 38 U.S.C.A. § 1502(b).  The 
requirement of being permanently housebound will be 
considered to have been met when the veteran is substantially 
confined to such veteran's house or immediate premises due to 
a disability or disabilities which it is reasonably certain 
will remain throughout such veteran's lifetime.  38 U.S.C.A. 
§ 1502(c).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).

The veteran will be considered in need of regular aid and 
attendance if he or she: (1) Is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable, frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

By action of the RO June 2000, the veteran was found to be 
entitled to a permanent and total disability rating for 
pension purposes, effective from August 1999, pursuant 
38 C.F.R. § 3.321(b)(2).  Underlying that decision was the 
RO's determination that a combined disability evaluation of 
60 was assignable on the basis of depression, 30 percent 
disabling; peptic ulcer disease with gastritis, 20 percent 
disabling; Osgood-Schlatter's disease of the right knee, 10 
percent disabling; Osgood-Schlatter's disease of the left 
knee, 10 percent disabling; degenerative disc disease of the 
cervical spine, 10 percent disabling; and hypertension, 10 
percent disabling.  In addition, 0 percent ratings were 
assigned for a borderline personality disorder and for 
residuals of a bayonet wound of the leg.  The combined 
disability evaluation has remained at 60 percent since that 
time, although the RO by rating action in June 2005 
additionally rated a cognitive disorder of the veteran as 0 
percent disabling.  

Notwithstanding evidence on file of current disabilities 
involving a seizure disorder, hand and wrist disorders, 
dermatitis, and others, and the RO's failure to assign 
ratings for each of these nonservice-connected entities, 
persuasive evidence is presented from the veteran's attending 
physicians that he is in need of the regular aid and 
attendance of another person.  Such evidence consists of a 
February 2004 statement from an attending VA physician 
indicating that the veteran was in need of assistance in 
bathing and with other hygiene needs and that he was bothered 
by occasional stool incontinence, and by a clarifying 
statement from the same physician in November 2004, wherein 
it was noted that the veteran was unable to walk unaided, 
that he was unable to feed himself, that he needed assistance 
with bathing and other hygiene needs, and that he was unable 
to care for the needs of nature due to weakness of the left 
upper extremity.  The foregoing is bolstered by additional 
medical evidence from a private physician, who noted in a 
medical report of March 2004, that the veteran was 
incapacitated on a permanent basis and that he would need to 
be supervised and afforded assistance in taking care of his 
day-to-day needs.  

The only contrary evidence on point is that obtained through 
the VA's medical examination in June 2003.  Findings 
therefrom included the physician's finding that the veteran 
was quite capable of performing self-eating, fastening of 
clothing, bathing, shaving, and toileting.  The veteran's 
balance problems were cited and it was set forth by the 
examiner that the veteran, to only some extent, was able to 
save himself from hazards and dangers of his daily 
environment, noting as well that he was not as fast as he 
should be in terms of reacting to a major problem, such as 
fire, etc.  This evidence tends to dispute the veteran's 
entitlement to aid and attendance benefits, while 
nevertheless acknowledging the extent to which his ability is 
compromised in terms of avoiding the hazards of his daily 
environment.  

In all, the evidence supportive of the veteran's entitlement 
outweighs the evidence to contrary, both in terms quantity 
and its probative value.  The evidence indicating entitlement 
is supplied by one or more treating physicians and, being 
more current, is more reflective of the impairments posed by 
all pertinent disabilities of the veteran at this time.  That 
being the case, it is found that the veteran's physical and 
mental incapacity requires that he be afforded care or 
assistance from another on a regular basis to protect him 
from the hazards or dangers incident to his daily 
environment, and he is thus entitled to special monthly 
pension due to the need for the aid and attendance of 
another.  Such finding obviates the need to consider whether 
the veteran is permanently housebound.  In this regard, 
payments at the aid and attendance rate are greater than 
those at the housebound rate.  


ORDER

Special monthly pension by reason of the need for aid and 
attendance of another person is granted, subject to those 
provisions governing the payment of monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


